Opinión disidente del
Juez Asociado Señor Negrón García.
Hasta hoy la figura del Juez-Político era extraña a nues-tra Judicatura y sistema democrático. Por ello, suscri-*696bimos este disenso con dolor y tristeza al contemplar cómo la mayoría del Tribunal, en una acción sin precedentes(1) permite a los jueces del país involucrarse oficialmente en una campaña político-partidista contra la enmienda cons-titucional propuesta que pretende aumentar a nueve (9) los miembros de este Foro y eliminar su prerrogativa ex-clusiva para proponer variaciones a su composición.
Ese curso de acción destruye la esencia en que se apun-tala la razón de ser de nuestro sistema constitucional de un Gobierno de leyes, no de hombres, y pone en jaque la capacidad y neutralidad que presupone el Poder Judicial. Una vez más el poder de la mayoría del Tribunal vence, pero no convence; ha creado artificialmente unas zonas “ajurídicas”, al margen de la Constitución, de la Ética y de la mejor tradición judicial.
r-H

Prohibiciones constitucionales y éticas

Sin exclusiones, la Sec. 12 del Art. V de nuestra Consti-tución(2) los Cánones de Etica y la más excelsa y honorable tradición judicial prohíben a todo juez, “directa o indirecta-mente”, fomentar, participar e involucrarse en campaña, proceso o asunto político “de clase alguna”.
Se advierte y comprende el carácter absoluto del man-dato constitucional. La política partidista no cabe en los *697tribunales; menos que la hagan los jueces. Al permitirlo se rompe el hilo conductor que animó a la Asamblea Consti-tuyente a “establecer firmemente la independencia judicial ... [y] librar al juez de toda influencia política indeseable”. 4 Diario de Sesiones de la Asamblea Constituyente 2614 (1951).
Precisamente, para seguir el espíritu de nuestra Ley Fundamental y para darle un imprimátur de mayor solidez y despejar cualquier duda, aprobamos el Canon XIII de Ética Judicial, 4 L.P.R.A. Ap. IV-A.
Los jueces deben proteger y promover la independencia del poder judicial como factor de equilibrio en la estructura guber-namental de nuestro sistema de vida democrática. A tal fin, el Juez debe abstenerse de participar en el proceso político, sin menoscabo, desde luego, de su derecho al sufragio, a sus pro-pias ideas sobre cuestiones políticas, y a los deberes y funciones que le fijan las leyes y reglamentos electorales.
Sin que la siguiente enumeración excluya otras actividades que por su carácter político le están vedadas, el Juez no debe:
(a) Participar en campañas políticas de clase alguna.
(b) Ocupar cargos en organismos o partidos políticos.
(c) Aportar dinero, en forma directa o indirecta, a candidatos, organismos o partidos políticos.
(d) Participar en reuniones, tertulias, asambleas, convencio-nes, primarias u otros actos de carácter político-partidista.
(e) Endosar candidatos para posiciones electivas o de nom-bramiento gubernamental o líderes políticos.
(f) Hacer expresiones, comentarios o manifestaciones públicas sobre asuntos o actos de naturaleza política o partidista.
(g) Mantener relaciones estrechas que lo identifiquen con fi-guras o líderes políticos.
(h) Participar en reuniones con funcionarios gubernamenta-les sobre asuntos que guardan estrecha relación con cuestiones políticas.
(i) Atacar públicamente o entablar polémicas con candidatos o líderes políticos, sin menoscabo, desde luego, de su derecho a defenderse de ataques abusivos a su persona o a su honra.
(j) Fomentar los intereses de organismos o partido político alguno.
El Juez debe estar y sentirse exento de toda influencia política y no debe dar base con su conducta para la creencia de que sus ideas políticas influyen en el cumplimiento de sus funciones judiciales. (Énfasis suplido.)
*698Al comentar este canon en nuestra opinión concurrente en Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 99-101 (1980), expresamos:
De este texto se pueden derivar varias observaciones. Pri-mero, la adherencia a estas reglas éticas exige reconocer que la conducta subjetivizada se estigmatiza al exteriorizar una particular mentalidad ideológica. En segundo lugar, se pone de ma-nifiesto el principio rector en los Cánones de Etica Judicial, de que un juez no puede hacer indirectamente, o mediante grupo, lo que directa o individualmente le está éticamente vedado. En otras palabras, toda prohibición ética no sólo veda la acción de tipo personal, sino de cualquiera otra índole si se origina a base de presiones o influencias del ente judicial, aunque el vehículo institucional, medio, foro o agente materializador, sea distinto. Tercero, el pilar y requisito sine qua non para todo reclamo de. independencia judicial es el principio denominado “neutralidad de la magistratura”, concepto acuñado por Castán, quien con .referencia a su importante vertiente de neutralidad política nos dice:
“El Juez, naturalmente, tiene deberes hacia su Patria y ha de tener convicciones políticas como cualquier ciudadano. Mas por muy afecto que sea a una ideología política, debe en el ejer-cicio de su función judicial hacer justicia y no servicios.” Poder Judicial e Independencia Judicial, Ed. Reus, 1951, pág. 49.
Cuarto, la natural y necesaria inhibición consagrada en la Constitución y las limitaciones éticas dimanantes del cargo judicial existen sin perjuicio del ejercicio al sufragio y de tener y mantener creencias o ideas políticas o ideológicas en lo más íntimo de la conciencia. Aclaramos que lo que para algunos se reduce a un problema de invocar el derecho a una irrestricta libre expresión, para nosotros es un asunto de ética, prudencia y moderación. Quinto, no es suficiente proclamar que en la práctica somos rectos e imparciales. Es esencial que tal rectitud e imparcialidad se manifiesten continuamente en todos los ac-tos del Juez en abono de la confianza y fe pública. “El Juez no solamente ha de ser imparcial, sino que su conducta ha de ex-cluir toda posible apariencia de que es susceptible de actuar a base de influencias de personas, grupos o partidos, o de ser influido por el clamor público, por consideraciones de populari-dad o notoriedad, o por motivaciones impropias.” Canon XI de Etica. (Bastardillas nuestras.) Esa norma y el dogma de legali- *699& se S o -g cd s'ó u o ' o 3 .2 o ¿3 u o o i — i m o o h ¡>> tí r — j o cG « tí o "5d .a v « ° ® § tí m í's +3 tí ‘h'H B3 v-' tí _5 8.2 O "d í* 04 G- 04
I — I I — I

Carácter político-partidista de las enmiendas propuestas en el Referéndum

Innegablemente las enmiendas propuestas a la Consti-tución que han de someterse en el Referéndum de 6 de noviembre de 1994 —condicionar el derecho a la fianza, limitar los términos de ciertos cargos electivos y el número y forma de variar la composición de este Tribunal— son asuntos claramente político-partidistas. Basta un breve re-paso a los debates de la Asamblea Constituyente, a las ac-tuales posiciones de los partidos políticos —Partido Nuevo Progresista (P.N.P.), Partido Popular Democrático (P.P.D.) y Partido Independentista Puertorriqueño (P.I.P.)— y a las manifestaciones de sus líderes, para así confirmarlo. Más aún, este Tribunal, precisamente en Ortiz Angleró v. Barreto Pérez, supra, por voz del entonces Juez Presidente Señor Trías Monge, indicó sin titubeos que la enmienda a la Constitución para limitar el derecho a la fianza era “una controversia de índole política sobre la que este Tribunal no puede pronunciarse”. Id., pág. 86.
De igual naturaleza político-partidista son las enmien-das para restringir el término de ciertos cargos electivos y la referente a variar la composición de este Tribunal. Pri-mero, resalta a la vista que la potestad soberana reside en El Pueblo, que ha otorgado prerrogativas gubernamentales a los Poderes Ejecutivo, Legislativo y Judicial; no sólo a uno (1) o a dos (2). En cuanto al Poder Judicial, hay un mandato constitucional expreso de que los jueces no se in-volucrarán directa o indirectamente en campañas políticas de clase alguna. Segundo, la decisión de los electores el 6 de noviembre sobre la enmienda referente a este Tribunal es política. Serán ellos quienes, a la luz de las campañas y *700propagandas de los partidos políticos, votarán a favor o en contra. Es política porque se refiere a cómo se organizará uno (1) de los tres (3) poderes del Estado, esto es, el nú-mero de Jueces de este Foro y la manera en que sus inte-grantes serán variados; es política porque pone en ejecu-ción una determinación válida de los Poderes Ejecutivo y Legislativo; es política porque una convocatoria a referén-dum es una decisión de esos dos (2) poderes que la propia Constitución autoriza como medio para plantearle al pueblo la necesidad de ciertas modificaciones; es política, por último, por definición propia de la Ley Electoral de Puerto Rico —Ley Núm. 4 de 20 de diciembre de 1977, según en-mendada, 16 L.P.R.A. see. 3001 et seq.— a los efectos de que un Referéndum(3) no es otra cosa que una elección me-diante la cual se le consulta al electorado la aprobación o rechazo de uno o varios asuntos. 16 L.P.R.A. see. 3003(15) y (50).
Ossorio nos dice que la política es “[a]rte, doctrina u *701opinión referente al gobierno de los Estados. Actividad de los que rigen o aspiran a regir los asuntos públicos”. M. Ossorio y Florit, Diccionario de ciencias jurídicas, políticas y sociales, Buenos Aires, Ed. Heliasta, 1984, pág. 587. Y campaña electoral ha sido definida como “[c]onjunto de las operaciones de propaganda que preceden a una elección o referéndum”. R. Guillien y J. Vincent, Diccionario Jurí-dico, Bogotá, Ed. Temis, 1986, pág. 54.
J-H HH l — l

Antecedentes fácticos inmediatos

Conforme surge de la petición presentada bajo jura-mento por los electores Angel D. Díaz Vanga y Eduardo Sosa Cartagena, que fue corroborado por sus anejos
... [dlespués de la aprobación de las Resoluciones de la Legis-latura sobre las enmiendas constitucionales, y comenzando ya el debate y campaña político partidista a título individual y representativo un Juez Superior, Hon. Pierre Vivoni, impermi-siblemente, en violación de lo dispuesto en la Constitución de Puerto Rico, y de los Cánones de Etica Judicial, y contrario a la mejor tradición de la Judicatura Puertorriqueña, ha comenzado una campaña en prensa, radio y televisión, y otros foros, pro-moviendo su posición (no sólo individual sino a nombre de los demás Jueces miembros de la Asociación Puertorriqueña de la Judicatura) en contra de que el Pueblo de Puerto Rico fije en nueve (9) el número de Jueces de este Honorable Tribunal Supremo; posición que coincide en este extremo con la asumida y auspiciada por el P.P.D. y el P.I.P. (Véanse Anejos del Exhibit I). La violación constitucional, ética y judicial del Hon. Juez Pierre Vivoni ha llegado al extremo de, en actitud política partidista beligerante, retar al Hon. Gobernador Pedro Rosselló a debatir sobre las enmiendas constitucionales.
Como si ello fuera poco, esta semana —miércoles, 27 de julio de 1994— la Hon. Directora de la Administración de los Tribu-nales, Leda. Mercedes Marrero de Bauermeister, ayudante constitucional del Hon. Juez Presidente de este Honorable Tribunal (Artículo V, Sección 7 de la Constitución), anunció que se propone llevar a cabo una campaña “educativa” en contra de la *702propuesta enmienda para que el pueblo fije en nueve (9) el nú-mero de Jueces de este Honorable Tribunal. (Véase, Anejo 20 del Exhibit I). Nos preguntamos: ¿Está ella autorizada por el Hon. Juez Presidente para esa inaudita actuación? ¿Es permi-sible ello constitucionalmente y éticamente? Con todo respeto, es un eufemismo de marca mayor de parte de la Hon. Directora pretender circunvalar las prohibiciones constitucionales y éti-cas a título de “campaña educativa”.
Los hechos antes expuestos plantean no sólo para todos los Jueces del País (miembros o no de la Asociación Puertorriqueña de la Judicatura) la incógnita de si en Puerto Rico rigen todavía los principios constitucionales y éticos que les prohíben iniciar campaña a favor o en contra de las propuestas enmiendas cons-titucionales, por disponerlo así el Artículo V, Sección 12 de la Constitución de Puerto Rico y los Cánones de Etica Judicial. Ante esta situación, ¿pued[e] un grupo de Jueces agruparse para iniciar una amplia campaña promoviendo el voto en la afirmativa de las tres propuestas enmiendas constitucionales? ¿Puede el Hon. Juez Presidente de este Honorable Tribunal permitir que el Juez Superior, Hon. Pierre Vivoni, realice esta campaña política, con su consentimiento, como ha alegado esta semana el propio Hon. Juez Vivoni? (Véase Anejo 1 del Exhibit I). ¿Pueden otros Jueces agruparse para hacer campaña en contra de todas o algunas de las propuestas enmiendas constitu-cionales? ¿Puede la Directora de la Administración de los Tribunales (ayudante constitucional del Juez Presidente de este Honorable Tribunal), con los fondos y personal de esa oficina, y con el cargo que ostenta, iniciar una campaña en contra de una de las propuestas enmiendas constitucionales del Referéndum del 6 de noviembre de 1994?
Estas interrogantes revelan la gravedad y el potencial de que la Judicatura Puertorriqueña sea lanzada al ruedo político par-tidista, destruyéndose así la esencia de su neutralidad, impar-cialidad y objetividad.
Es inconcebible ese desenlace. Es obvio que se amerita ur-gentemente un pronunciamiento cautelar, vía Resolución por este Honorable Tribunal Supremo que reitere las limitaciones y prohibiciones constitucionales y éticas respecto a la participa-ción de los Jueces en el proceso previo y Referéndum del 6 de noviembre de 1994. Ello sería a tenor con pronunciamientos previos de este Honorable Tribunal como los de las Resolucio-nes de este Honorable Tribunal Supremo de 6 de diciembre de 1974, 102 D.P.R. 1031 (1974); y de 10 de marzo de 1988, 120 D.P.R. 690 (1988). (Escolio omitido.) Petición, págs. 3-5.
*703IV

Carácter político-partidista de la campaña oficial por Jue-ces-Políticos

Ni la Constitución ni los Cánones de Ética Judicial vi-sualizan excepciones a la prohibición de que los jueces se involucren pública y activamente en una campaña de ribe-tes político-partidistas, fundadas en que la enmienda cons-titucional que ha de someterse al electorado trate sobre alguna disposición del Art. V de nuestra Constitución, supra, o que el Juez Presidente o este Tribunal unánime-mente estén en contra.
Rechazamos el ingenioso argumento que intenta validar un patrón de implicación repetido y continuo de la Judica-tura puertorriqueña, bajo el manto de que simplemente se trata de una campaña educativa de carácter informativo cívico, según han expuesto públicamente el Juez Superior Hon. Pierre Vivoni y la Directora de la Oficina de Adminis-tración de los Tribunales, Leda. Mercedes M. Bauermeister. Es ilusorio pensar que esa “educación” por Jueces-Políticos pueda lograrse adelantando un solo punto de vista; ello es contrario a los principios pedagógicos elementales.(4) Ni el Juez Presidente, como tampoco nin-gún miembro de este Tribunal —con carácter institucional o individual— puede así autorizarlo o establecer dispensas vía regla o interpretación.
El apéndice, que unimos a esta ponencia, refleja que no estamos ante una instancia aislada en la cual un juez ex-pone una crítica pública a alguna actuación ejecutiva o le-*704gislativa, sino frente a un plan concertado de campaña pro-selitista, que se hace oficial con la resolución del Tribunal. Ahora, bajo esta nueva visión ética los jueces podrán expo-ner en la prensa, radio, televisión, reuniones, tertulias, debates, asambleas, asociaciones y clubes cívicos —incluso dentro de las facilidades físicas que albergan los tribuna-les— la postura oficial mayoritaria que, bajo el predicado de “deber”, les exhorta de forma implícita a comunicar a los electores del país que voten contra la enmienda a la composición del Tribunal; ello de acuerdo con los argumen-tos expuestos en el Mensaje de 19 de julio de 1994 del Juez Presidente Señor Andréu García,(5) remitido el 22 de julio a todos los Jueces del Circuito de Apelaciones y del Tribunal de Primera Instancia por la Directora de la Oficina de Administración de Tribunales, licenciada Bauermeister, como “ilustrativo de la posición de la Rama Judicial”. Anejo B, pág. 1. ¿Qué clase de educación cívica-informativa es aquella que sólo expone un (1) punto de vista: en contra?
Esta implicación destruye la esencia del Poder Judicial y el factor de neutralidad en la cual se apuntala todo re-clamo de independencia, elemento indispensable para que se respeten los dictámenes de los jueces. Debilita irreme-diablemente la imagen de imparcialidad de este Tribunal, de los jueces del Circuito de Apelaciones y del Tribunal de Primera Instancia.
Lo expuesto queda agravado ante el anuncio del P.I.P. y del Senador del P.P.D., Ledo. Eudaldo Báez Galib, en cuanto a que impugnarán en los tribunales la constitucio-nalidad del Referéndum. ¿Podemos reclamar imparciali-dad y objetividad si la posición oficial del Tribunal Supremo y de la alta dirección administrativa es activamente contraria a una de las enmiendas propuestas en el Refe-réndum?
Involucrar a los jueces en esa contienda partidista exa-*705cerba innecesariamente las naturales zonas de fricción existentes entre los poderes constitucionales. Una vez los jueces entren en la palestra pública política, no hay forma de evitar que sean blanco inexorable de los ataques y vejá-menes personales que lamentablemente generan este tipo de controversias partidistas apasionadas.
V

Función no política del juez

La resolución mayoritaria no es persuasiva. Desarrollar en el Poder Judicial una campaña oficial de carácter polí-tico-partidista y utilizar, como instrumentos, a los jueces para hacer una apología de la independencia judicial es un contrasentido. Lejos de avanzarla, la retrasa y anquilosa, a la vez que coloca a los jueces en una impermisible relación simbiótica de Juez-Político con las otras dos (2) ramas políticas.
La perspectiva del político sobre las leyes que se implican en su actividad es siempre función de su posición particular en la lucha política.
La perspectiva del jurista es otra. El jurista como tal no in-terviene en la lucha política. Y mira las leyes con espíritu se-reno para valorarlas no con una medida relativa —cierta ideo-logía— sino con un valor inmanente: la justicia. El jurista encuentra las leyes buenas o malas simplemente por su ade-cuación a la justicia. Y a la justicia, como a Dios, se puede llegar por caminos múltiples. Por esto el jurista no puede clasificar los regímenes políticos ni las reglas de derecho que se desarrollan en su seno, con el mismo espíritu que el político. (Énfasis suplido.) L.F. Martínez Ruiz, El político, el jurista y las leyes, 66 Rev. Jur. Cataluña 871, 873 (1967).
Tomamos nota de que los Cánones de Ética Judicial “son normas mínimas de comportamiento que todo Juez debe observar fielmente, tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial. Estos Cánones no excluyen otras normas de conducta que también obligan *706al Juez, que están establecidas por ley o que son inherentes al honor tradicional de la judicatura”. (Enfasis suplido.) Canon XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A.
En virtud de ello, es deber de todo juez, en el ejercicio de su prudencia y sentido común, atemperar sus actuaciones al honor y a la dignidad del cargo que ostenta; en especial, su conducta pública.
La figura del Juez-Político, propagandista contrario a una propuesta de enmienda, es constitucionalmente extraña.
No puede diversificarse la persona que a la vez es juez. El desempeño del cargo exige autolimitaciones que no se extien-den a otras profesiones. La línea entre una opinión personal y cuando actúa como órgano judicial es muy tenue. Es casi impo-sible, por no decir ilusorio, deslindarla. Cuando se hace pública, se quiebra y desaparece. Así, la rúbrica judicial se proyecta en toda su extensión e intensidad en las opiniones de jueces a tí-tulo personal y pueden sobrevenir malas interpretaciones y especulaciones. Para los efectos señalados, un juez siempre es juez. Esta unidad es concebida del siguiente modo:
“El Juez no sólo está inserto en el mundo más estricto de su función, sino otro más amplio: el de la sociedad en general. Dentro de ésta, el juez, como cualquier otro, si bien distinto en su función, cumple y representa un papel. Para los otros, para los demás, él es el juez: dentro y fuera del juzgado es el Juez. El carácter que imprime su función no le abandona —salvo en la gran ciudad— ya nunca, excepto —y no totalmente— en el cír-culo estrecho de las amistades que pueda tener y conservar sin merma de su independencia, cosa difícil, pero posible.” De la Vega Benayas, Moral, estilo y función judicial, citado por Mar-tínez, id., pág. 208. (Enfasis en el original.) Ortiz Angleró v. Barreto Pérez, supra, pág. 104.
VI

Debilitamiento de la independencia judicial

No estamos ante una instancia o crítica aislada al Poder Ejecutivo ante nombramientos de legisladores directa-mente al estrado judicial. In re Solicitud Cepeda García, 130 D.P.R. 18 (1992), voto de inhibición. Esa sola ocasión *707dista mucho de compararse con el sello oficial mayoritario que el Tribunal le imprime a una campaña proselitista como ésta. Allí no se sometía al electorado ninguna en-mienda constitucional. La resolución mayoritaria no puede justificarse a base de que es una defensa a la independen-cia judicial. Todo lo contrario, la campaña político-parti-dista oficial que utiliza jueces, recursos humanos y econó-micos, y las facilidades físicas de los tribunales debilita la independencia judicial, pues desvirtúa la imagen de recti-tud e imparcialidad de la Judicatura y mina la confianza que le ha depositado la ciudadanía. En fin, convierte en mero espejismo la independencia judicial la cual debió cris-talizarse y defenderse con una resolución inspirada en la ética del silencio; esto es, la más callada, prudente y dis-creta reflexión, sin que ello signifique que ha perdido el juez, por inercia y desidia, el baluarte de su independencia. Compárese In re Participación Jueces, 80 D.P.R. 784 (1958).
“La independencia individual del juez es el secreto de su dignidad y la clave de una independencia judicial unificada.” In re Conferencia Judicial, 122 D.P.R. 420, 449 (1988), voto explicativo. Más que tema de mensaje, dis-curso o conferencia, es una vivencia espiritual(6) producto de una conciencia libre, sin ataduras políticas.
Sólo cuando el juez es independiente la justicia queda servida por sí misma. Ciertamente, si no es independiente, *708podrá eventualmente servir a la justicia, pero la servirá por algo que no le pertenecía a la justicia misma, a saber: temor, interés, amor propio, gratitud, honores, publicidad, etc. Huelga decir que ese estado de cosas configura el supremo desmoronamiento de las garantías constitucionales y queda en jaque toda protección ciudadana. La Constitu-ción sólo vive por la aplicación viril e imparcial de los jue-ces; si desfallecemos, deja de existir. (Énfasis en el original.) In re Conferencia Judicial, supra, págs. 458-459, opinión disidente.
El reclamo de independencia judicial no es una excusa para un relativismo ético e involucrar a los jueces en una campaña político-partidista. La mayoría ha transformado nuestra democracia en un Gobierno de sólo siete (7) jueces que, a título de “hegemonía de magistrados”, decide desde este estrado la constitucionalidad y validez de las leyes y, sin despojarse las togas, decide también qué enmiendas deben hacerse al Poder Judicial; si no gustan, a modo equi-valente y funcional de un Partido del Magistrado, autoriza la figura del Juez-Político para que haga campaña en contra, usando todo el prestigio, poder y coacción que genera el cargo judicial.
Los miembros del Poder Judicial si pretenden que se les respete su independencia, por los participantes en el crudo partidismo puertorriqueño, deben poner de su parte y evi-tar en todo lo posible dar señas de parcialidad y de deseos de entrar en la contienda político-partidista. H.N. Padilla Martínez, El poder judicial en Puerto Rico, su estructura, funciones y limitaciones, 50 Rev. Jur. U.P.R., 357, 382 (1981).
Nos hacemos eco de las siguientes expresiones del ex Juez Asociado Señor Carlos J. Irizarry Yunqué:

Toda persona tiene el derecho constitucional a participar ac-tivamente en los procesos políticos del país. A los jueces eso, les está vedado por el canon XIII, que limita sus derechos exclusi-vamente al ejercicio del sufragio y a tener sus propias ideas sobre cuestiones políticas. En otras palabras, el juez tiene liber-
*709
tad para pensar, pero no para expresar lo que piensa en materia de política partidista.

Uno de los más sagrados derechos del ser humano es el de asociarse o reunirse con quien quiera. El canon XIII, inciso (g), prohíbe a los jueces “mantener relaciones estrechas que lo iden-tifiquen con figuras o líderes políticos”. Y el inciso (h) les pro-híbe “participar en reuniones con funcionarios gubernamenta-les sobre asuntos que guardan estrecha relación con cuestiones políticas”.
La función de un juez es tan delicada que, en el contexto de estas prohibiciones, es a veces un ser indefenso, privado hasta del derecho de libre expresión. [H]emos tenido que callar, con-fiados en que, como el fénix, nuestra judicatura resurge siem-pre limpia.
... [Redoblemos nuestros esfuerzos para que, siendo huma-nos, podamos superar las flaquezas de esa condición natural y mediante el estudio aplicado de las normas de conducta que nos rigen, sigamos siendo, para honra de nuestro Pueblo, una judi-catura ejemplar. (Enfasis suplido.) Ponencia publicada en L.M. Negrón Portillo, Ética y disciplina judicial en Puerto Rico, San Juan, Ed. Luis Mariano Negrón, 1987, págs. 9-10.
VII

Efectos negativos sobre la pureza y el resultado del proceso electoral

La resolución mayoritaria que permite y fomenta la con-tinuación de la campaña oficial contra la enmienda consti-tucional a la composición de este Tribunal vicia la pureza del proceso electoral y arroja dudas sobre la legitimidad de los resultados adversos de esa enmienda particular. Nos explicamos.
El Art. 1.029 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3029, dispone que las Comisiones Locales de Elecciones —organismos administrativos cuasijudiciales de vital importancia— sean presididas por un juez de pri-mera instancia nombrado por el Juez Presidente de este Tribunal e integradas por miembros pertenecientes al P.N.P., P.P.D. y P.I.P. Esa encomienda legislativa responde a la confianza que tradicionalmente los poderes políticos, *710los partidos, sus líderes y la ciudadanía en general han tenido en los jueces; claro está, bajo la premisa de que ellos no se inmiscuirán activamente en campañas políticas proselitistas.
Según indicado, el P.P.D. y P.I.P. están en contra y harán campaña política para combatir la enmienda constitucio-nal y variar la composición y facultad de este Tribunal Supremo. Esa misma campaña en contra es la que está oficializando la mayoría del Tribunal, y puesta en marcha mediante el antes aludido Memorando de la Directora de la Oficina de Administración de Tribunales, licenciada Bauermeister, a todos los jueces. Preocupa, además, que la resolución de hoy, en su segundo párrafo, se entienda que se exhorta —de manera implícita— a “todos los jueces del país” a unirse a esa campaña.
No puede diversificarse la persona que a la vez es juez. El desempeño del cargo exige autolimitaciones que no se extien-den a otras profesiones. La línea entre una opinión personal y cuando actúa como órgano judicial es muy tenue. Es casi impo-sible, por no decir ilusorio, deslindarla. Cuando se hace pública, se quiebra y desaparece. Así, la rúbrica judicial se proyecta en toda su extensión e intensidad en las opiniones de jueces a tí-tulo personal y pueden sobrevenir malas interpretaciones y especulaciones. Para los efectos señalados, un juez siempre es juez. Esta unidad es concebida del siguiente modo:
“El Juez no sólo está inserto en el mundo más estricto de su función, sino [en] otro más amplio: el de la sociedad en general. Dentro de ésta, el juez, como cualquier otro, si bien distinto en su función, cumple y representa un papel. Para los otros, para los demás, él es el juez: dentro y fuera del juzgado es el Juez.” (Énfasis en el original.) Ortiz Angleró v. Barreto Pérez, supra, pág. 104, opinión concurrente.
Si las prohibiciones constitucionales y éticas a los jueces de no participar en campañas políticas de ninguna clase ahora no rigen, cuando se plantee ante un juez que presida una Comisión Local de Elecciones una controversia electoral, ¿no queda tachada a priori, en entredicho o en duda la imparcialidad de su dictamen? Si bajo los términos de la resolución mayoritaria se puede entender que hay un man-*711dato de que se opongan a la enmienda, ¿cómo exigirles neu-tralidad? ¿Cómo pedirles que dictaminen contra lo que la mayoría llama “defensa de la independencia judicial”?
Otra vez invocamos a Ortiz Angleró v. Barreto Pérez, supra, págs. 97-98, opinión concurrente:
¿Por qué concebir desacertadamente que la Rama Judicial tiene que actuar como los otros dos poderes políticos expo-niendo y adoptando posiciones, y anticipando criterios sobre asuntos volátiles, cuya decisión no es de su jurisdicción en ese momento? ¿Ayuda en algo a su imagen el que algunos jueces se manifiesten en contra y otros a favor de la enmienda constitu-cional? ¿Puede separarse, para fines éticos, el pronunciamiento público a título personal de un juez, de aquel que irradia de la mera condición del cargo? Cuando cualquier magistrado de re-conocido prestigio habla en ocasión de una actividad oficial re-lacionada con la administración del sistema de justicia, ¿puede desdoblar su persona a cuando pronuncia un discurso distinto en otro foro? ¿Es posible dividir la personalidad del juez, divor-ciando su opinión personal de la del símbolo del jurista? ¿Va-mos a olvidar la idoneidad y ejemplaridad que proyecta los pro-nunciamientos de los jueces? ¿Es que tales opiniones personales carecen de impacto psicológico comunitario, en vir-tud del rango, categoría y carisma profesional que los jueces poseen? Finalmente, ¿se reducirá o no el elemento de imparcia-lidad y neutralidad judicial de proliferarse los pronunciamien-tos públicos de los jueces?
VIII

Méritos de la queja contra el Juez Superior Hon. Pierre Vivoni

Individual y a nombre de los doscientos cuarenta (240) jueces que pertenecen a la Asociación de la Judicatura Puertorriqueña, el Juez Superior, Hon. Pierre Vivoni —en violación de lo dispuesto en la Constitución, en los Cánones de Ética Judicial, y contrario a una recta tradición judicial— ha comenzado, de forma inpermisible, una campaña en prensa, radio, televisión, clubes y otros foros, para pro-mover la posición de que se vote en contra de que los elec-tores fijen en nueve (9) el número de Jueces de este *712Tribunal. Esa posición coincide con la asumida por el P.P.D. y P.I.P. traducida en sus respectivas campañas. ¿Cómo puede la mayoría archivar la queja ética contra el Juez Pierre Vivoni, quien llegó al extremo de, en patente actitud político-partidista beligerante, retar públicamente al Go-bernador Hon. Pedro Rosselló González a debatir sobre las enmiendas constitucionales?
La fragmentación y laxitud ética que presupone la reso-lución mayoritaria es ilógica y contradictoria. No se puede servir simultáneamente en dos (2) vocaciones: Juez-Político. El principio de imparcialidad y neutralidad de la Judicatura —nervio de nuestras instituciones democráti-cas— no admite que al servicio de una se inmole la otra.
IX

Resolución propuesta que vindica valores constitucionales y éticos

A tono con el panorama político-partidista puertorri-queño del presente, debimos adoptar la siguiente resolu-ción, dándole plena vigencia y reafirmando las prohibicio-nes constitucionales y éticas:
En el descargo de nuestra encomienda de pautar la conducta de los miembros de la Judicatura del país, en virtud del man-dato de la Sec. 12, Art. V de la Constitución, y en aras de “pro-mover la independencia del poder judicial como factor de equi-librio en la estructura gubernamental de nuestro sistema de vida democrática”, y el mantenimiento de una postura de neu-tralidad y objetividad oficial —Canon XIII de los de Ética Judicial— y siguiendo la más honorable tradición, determinamos que al presente resulta impropio y censurable todo pronuncia-miento público —fuera del que sea necesario dentro de la fun-ción adjudicativa— a favor o en contra de cualquiera de las propuestas enmiendas constitucionales del Referéndum del 6 de noviembre de 1994 por cualquier miembro de la judicatura puertorriqueña.
Este precepto ético en nada afecta el votar en el referéndum y ejercicio a la libre expresión de todo magistrado en el ámbito privado, con sujeción a los restantes Cánones de Ética Judicial.
*713X

Conclusiones

Amén de inconstitucional, es muy peligroso y dañino que se pretenda empujar a toda la Rama Judicial a una contienda altamente matizada por el factor político-parti-dista, a sabiendas que la ciudadanía nunca ha tenido claro el deslinde de funciones en la administración de la justicia (Policía, Fiscalía, Judicatura, Corrección), y con demasiada frecuencia se nos responsabiliza por fallas que correspon-den a esos otros componentes del Gobierno; a la postre, todo el riesgo lo corre el prestigio del Sistema Judicial.
Una vez la Rama Judicial —como poder institucional— ha tomado partido en el proceso de referéndum, ¿quién ga-rantiza los comicios de 6 de noviembre de 1994, en gran parte anclado en los jueces que presiden las Comisiones Locales de Elecciones? ¿Podrá luego el Sistema Judicial adjudicar las contiendas que surjan antes, durante y des-pués de ese evento eleccionario? En buena doctrina y prác-tica constitucional, ¿se puede ser parte y juez? “La inde-pendencia institucional del Poder Judicial deriva inexcusablemente de la esencia de su función: determinar el Derecho y atribuir derechos. Teniendo ésta como base el conocimiento, que no tolera mandatos —porque nunca po-dría convertir lo falso en verdadero, ni al contrario— su independencia brota como exigencia lógica, al margen de cualquier contingencia política” (Enfasis suplido.) V. Co-meiro, citado por R. de Marino, La independencia de los tribunales, garantía de su función, 1988 Rev. Der. Proc. 431, 437 (1988).
La mayoría del Tribunal no puede promulgar una filo-sofía político-partidista, aun para combatir un cambio a una de las disposiciones del Poder Judicial expuestas en el Art. V de nuestra Constitución, supra. Se trata de un asunto que pertenece a las ramas políticas. No podemos *714fomentar, mucho menos oficializar, que los jueces se con-viertan en proselitistas, como tampoco permitir que asu-man la defensa de posturas en contrario.
La mayoría del Tribunal da la espalda a la letra y el espíritu de la Constitución, a los Cánones de Ética Judicial e ignora totalmente la buena tradición democrática. Como resultado, la Rama Judicial ha establecido un cuarto par-tido político, no inscrito. Una vez culmine el evento electoral del referéndum, ¿cómo podremos retirar el banderín de postura oficial para enarbolar el estandarte de la fiel ba-lanza, recuperar la confianza ciudadana perdida y pretender que se nos crean y respeten nuestras decisiones?
Históricamente la toga se tiñe de negro, en función de neutralidad político-partidista, ecuanimidad, prudencia y sobriedad. No hay derecho a teñir en forma distinta la toga judicial y después calificar su color como oficial. Tampoco se puede permitir que cada juez haga con su toga lo propio, según le plazca.
Nuestro actual diseño constitucional no permite al Tribunal Supremo reclamar los poderes que la Constitución no le da; menos, oficializar y promover campañas impreg-nadas y de claro contenido político-partidista.
Al igual que en los tiempos de Rousseau y Montesquieu, la división de funciones públicas entre los Poderes Ejecutivo, Le-gislativo y Judicial, sigue siendo el mejor antídoto contra la tiranía de uno solo.
La más preciada fuente de autoridad está en la fuerza per-suasiva inherente de nuestros fundamentos y nuestras decisiones. En la medida en que vía interpretación o reglamento recurramos al artificio, el sofisma, al fingimiento, destrozamos el fundamento del alto sitial de este Foro, trabajo de muchas generaciones que nos precedieron y del cual todos somos celosos custodios. Somos testigos de un esquema reglamentario simbió-tico —Juecesl-Políticos]— que excede lo racionalmente tolerable. ¡Y lo peor de todo, convirtiendo a la mayoría de este
*715Tribunal en juez y parte de la ¿mconstitucionalidad de sus pro-pios actos! (Enfasis en el original.) Regl. Creac. y Func. Unidad Esp. J. Apel., 134 D.P.R. 670, 715-716 (1993), opinión disidente.(7)
*716APÉNDICE
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe a la reducción del modelo. Los originales constan en el expediente de este caso en el Tribunal Supremo.
*717[[Image here]]
*718[[Image here]]
*719[[Image here]]
*720[[Image here]]
*721[[Image here]]
*722[[Image here]]
*723[[Image here]]
*724[[Image here]]
*725[[Image here]]
*726[[Image here]]
*727[[Image here]]
*728[[Image here]]
*729[[Image here]]
*730[[Image here]]
*731[[Image here]]
*732[[Image here]]
*733[[Image here]]
*734[[Image here]]
*735[[Image here]]
*736[[Image here]]
*737[[Image here]]
*738[[Image here]]
*739[[Image here]]
*740— o —

 De entrada, adelantamos que no cabe invocar como precedente judicial aná-logo a In re Solicitud Cepeda García, 130 D.P.R. 18 (1992); menos aprisionarnos en nuestros pronunciamientos. ¿Cómo comparar una crítica aislada al Primer Ejecutivo con una campaña oficial proselitista de la Rama Judicial contra una enmienda cons-titucional que ha de someterse al electorado del país?


 Dispone:
“Ningún juez aportará dinero, en forma directa o indirecta, a organizaciones o partidos políticos, ni desempeñará cargos en la dirección de los mismos o participará en campañas políticas de clase alguna, ni podrá postularse para un cargo público electivo a menos que haya renunciado al de juez por lo menos seis meses antes de su nominación.” (Énfasis suplido.) Art. V, Sec. 12, Const. E.L.A., L.P.R.A., Tbmo 1, ed. 1982, pág. 361.


 En nuestra opinión disidente emitida en Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402, 414-415 (1991), expresamos así el significado y las modalidades claramente político-partidistas, de todo referéndum:
“La palabra referéndum viene del latín referre, esto es, referir. ‘Expresa Posada, en su obra El Sufragio, que hoy se llama referéndum a la “función del sufragio por virtud de la cual éste interviene en la adopción definitiva de las leyes, ejercitando como una especie de prerrogativa de veto y de sanción, análoga en su alcance a la que es corriente atribuir a los monarcas constitucionales”. Por el referéndum interviene el pueblo en forma directa en el régimen político estatal; participa, de cierta manera, en la sanción de las leyes y decide en última instancia las resoluciones que le afectan en forma directa. Por el referéndum, en realidad, se ejerce una democracia pura, genuina; ya que, al someterse directamente las leyes al voto del pueblo, éste decide participando sin intermediarios o representantes en la elaboración de las normas que han de ser obligatorias.’ G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. VII, pág. 77.
“Sobre sus modalidades y clases se hacen varias distinciones. ‘El referéndum puede ser “constitucional” o “legislativo”, según que recaiga sobre decisiones corres-pondientes a la órbita del poder constituyente o del poder constituido, respectivamente. Cabe distinguir luego entre referéndum “consultivo” o “ante legem”, y de “ratificación” o “post-legem”, si se atiende a la oportunidad en que se lleva a cabo. Finalmente, en cuanto a su alcance o extensión, la consulta popular puede ser de naturaleza “obligatoria” o simplemente “facultativa”.’... M. Padilla, El referéndum ¿:técnica necesaria de participación política?, 1978-C Rev. Jur. Arg. La Ley 925 (1978). Véanse: L. Sánchez Agesta, Principios de Teoría Política, 5ta ed., Madrid, Editora Nacional, 1974, pág. 290; J.A. Garrone, Diccionario Jurídico Abeledo-Perrot, Buenos Aires, Ed. Abeledo-Perrot, 1988, T. III, pág. 263; M. Ossorio, Diccionario de ciencias jurídicas políticas y sociales, Buenos Aires, Ed. Heliasta, 1984, pág. 650.”


 “La educación y la política son inseparables, aunque no idénticas. Son inseparables porque todo lo que se enseña —hasta las doctrinas en física o biología (por ejemplo, Darwinismo)— puede tener consecuencias políticas, formando opiniones de quienes gobiernan o van a gobernar; y porque lo que debe enseñarse es por lo tanto asunto eminentemente político. Son inseparables, también, porque los discursos y acciones políticos instruyen a los ciudadanos —viejos o jóvenes— lo mismo que a los no ciudadanos.” (Traducción nuestra.) C.R. Kesler, Education and Politics: Lessons from the American Founding, The University of Chicago Legal Forum, Vol. 1991, pág. 101.


 Ante la Fundación Facultad de Derecho Eugenio María de Hostos en Mayagüez.


 “... [L]a Independencia [judicial] tiene su raíz en un movimiento espiritual: podrá el cimiento económico ser condición casi indispensable para su ejercicio; po-drán el vigor mental y la disciplina científica servir de eficaces coadyuvantes; pero, en definitiva, la independencia nace con el sentimiento de la propia valía y el con-vencimiento de la misión que se realiza; y una vez arraigados aquel sentimiento y esta convicción, el juzgador se da cuenta de la autoridad que posee, y sintiéndose ligado a una tradición secular y venerable, encuentra en todo ello la firme garantía de su falta de supeditación a toda clase de indicaciones y exigencias. La independen-cia, en suma, se logra siempre que el Poder Judicial tiene conciencia clara de su augusta función, y cada vez que uno de los individuos que lo componen adquiera concepto preciso de que pertenece a aquel Poder, ha de estar a la altura que esto exige, no le es lícito transmitir mermado a su sucesor el depósito de prestigio que él recibiera y ha de arrastrar impasibles las consecuencias de sus actos (Enfasis suplido.) J. Estrada, citado por L. Martínez-Caleerrada, Independencia de Poder Judicial, Madrid, Ed. Rev. Der. Judicial, 1970, pág. 58 esc. 13.


 “Descargamos la tarea anticipando la crítica seria, honesta y responsable. También aceptamos la injusta, producto de lo volátil del asunto y del apasionamiento de mentes fanáticas, cerradas o prejuiciadas. Estamos acostumbrados. Como juris-prudentes siempre tratamos de desentrañar la verdad jurídica objetiva, misión que en una sociedad civilizada es una de las formas más elevadas de manifestar nuestro respeto hacia la dignidad humana. ‘No disfrutamos de un exceso de instituciones dedicadas a la búsqueda racional de la verdad ... los jueces están entrenados para abrocharse sus abrigos y resistir las ventiscas de la propaganda, no importa la dirección en que éstas soplen’. (Tradueión nuestra.) P.A. Freund, The Supreme Court of the United States, Nueva York, MacMillan Co., 1961, págs. 189-190.” (Énfasis en el original.) Gierbolini Rodríguez v. Gobernador, supra, pág. 412, opinión disidente.